IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


MONICA NICULCEA,                         : No. 964 MAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                 Respondent              :
                                         :
STONERIDGE RETIREMENT LIVING             :
COMMUNITY,                               :
                                         :
                 Intervenor              :


                                    ORDER



PER CURIAM

     AND NOW, this 30th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.